SCHALL, Circuit Judge,
dissenting.
Because I believe that we lack jurisdiction to consider Ms. Forshey’s argument that 38 C.F.R. § 3.301(c)(2) is invalid for failing to set forth the burden of proof required to rebut the presumption of service-connection, I respectfully dissent.
*1306I.
The Board of Veterans’ Appeals denied Ms. Forshey’s claim for dependency and indemnity compensation after determining that the fatal injuries suffered by Mr. For-shey while he was on active duty were the result of his own willful misconduct. See 38 U.S.C. § 105(a) (stating that an injury “will be deemed to have been incurred in line of duty” unless the injury “was a result of the person’s own willful misconduct”). The Board applied the benefit of the doubt rule set forth in 38 U.S.C. § 5107(b) during its analysis, stating that the preponderance of the evidence must be against the claim before benefits can be denied. The Board considered the evidence of record, and concluded that the preponderance of the evidence demonstrated that alcohol was the proximate cause of Mr. Forshey’s death, and that his death was therefore the result of his own willful misconduct.
Ms. Forshey appealed the Board’s decision to the United States Court of Appeals for Veterans Claims (“CAVC”). Ms. For-shey argued on appeal that there was no plausible basis for the Board’s decision that alcohol was the proximate cause of Mr. Forshey’s death. Ms. Forshey did not argue that 38 C.F.R. § 3.301(c)(2) is invalid, and she did not challenge the Board’s application of the benefit of the doubt rule or the preponderance of the evidence standard. In fact, Ms. Forshey embraced the benefit of the doubt rule, arguing that “the evidence in favor of Appellant’s claims would allow the Board to apply the benefit of the doubt doctrine in favor of the Appellant.” She also endorsed the preponderance of the evidence standard, arguing that “[t]he ... [Board] admits that it must be established by a preponderance of the evidence that the consumption of alcohol was the proximate cause of the Veteran’s death.” The CAVC addressed Ms. For-shey’s arguments, finding that the evidence of record provided a plausible basis for the Board’s opinion, and determining that the Board indeed had applied the benefit of the doubt rule, but had determined that the preponderance of the evidence was against her claim. See Forshey v. West, 12 Vet.App. 71, 76 (1998). In my view, under these circumstances, we lack jurisdiction to consider Ms. Forshey’s argument that 38 C.F.R. § 3.301(c)(2) is invalid.
II.
We recently have considered the circumstances under which our jurisdictional statute, 38 U.S.C. § 7292(a), permits us to consider a legal issue or argument presented in an appeal from the CAVC. See Belcher v. West, 214 F.3d 1335 (Fed.Cir.2000); Smith v. West, 214 F.3d 1331 (Fed.Cir.2000). As set forth in Belcher, one of two conditions must be met before we can address an issue raised on appeal: (1) the issue or argument must have been raised by a party before the CAVC or (2) the CAVC must have addressed the issue or argument. See Belcher, 214 F.3d at 1337; see also Smith, 214 F.3d at 1333 (determining that if an issue of validity or interpretation was not raised before the CAVC, 38 U.S.C. § 7292(a) gives us jurisdiction to review it only if it was “relied on” by the CAVC). Belcher determined that these conditions were not inconsistent with the Supreme Court’s decision in Sims v. Apfel, — U.S. -, 120 S.Ct. 2080, 147 L.Ed.2d 80 (2000), because that decision addressed a situation where there was no statute or regulation on point, whereas our jurisdiction over appeals from the CAVC is governed by 38 U.S.C. § 7292(a). See Belcher, 214 F.3d at 1337. Belcher also noted that Sims involved a court’s review of an agency decision, whereas when we review a CAVC decision, we are reviewing the decision of another court. See id.
As set forth above, Ms. Forshey did not raise before the CAVC the issues she raises on appeal, and the CAVC, understandably, did not address the issues in its opinion. Although the majority is of the view that the CAVC implicitly relied on the benefit of the doubt rule set forth in 38 U.S.C. § 5107(b), I do not believe that the CAVC’s discussion of that statute gives us *1307jurisdiction over the issues newly raised on appeal. As set forth in Smith, the CAVC can be said to have “relied on” the validity or interpretation of a statute or regulation when “the issue of validity or interpretation was part of the court’s decision as indicated by its written opinion.” Id. The CAVC’s opinion in this case does not discuss the validity of 38 C.F.R. § 3.301(c)(2) and does not interpret the regulation or 38 U.S.C. § 5107(b). The CAVC’s discussion of the benefit of the doubt rule responds to Ms. Forshey’s argument that the Board had failed to apply that rule, see Forshey, 12 Vet.App. at 76, and does not consider whether the rule applies in the context of rebutting the presumption of service-connection under 38 C.F.R. § 3.301(c)(2). Because Ms. Forshey did not challenge the validity of 38 C.F.R. § 3.301(c)(2) or the applicability of the benefit of the doubt rule before the CAVC, and because the CAVC’s opinion does not discuss either issue, it cannot fairly be said that the CAVC “relied on” the validity of 38 C.F.R. § 3.301(c)(2) or the interpretations of 38 C.F.R. § 3.301(c)(2) and 38 U.S.C. § 5107(b) that Ms. Forshey challenges before this court. To reach a different conclusion would give this court jurisdiction over arguments challenging the validity or interpretation of any statute or regulation mentioned in a CAVC opinion or inherent to a CAVC decision, regardless of whether the arguments were presented to or considered by the CAVC. In my view, our jurisdictional statute, as interpreted by Belcher and Smith, does not permit such plenary review of CAVC decisions. Thus, I do not believe that we have jurisdiction over Ms. Forshey’s challenge to the validity of 38 C.F.R. § 3.301(c)(2).
Even absent the jurisdictional impediment, I would be disinclined for prudential reasons to consider the issues raised by Ms. Forshey because they were not raised before the CAVC. We generally benefit from the thinking of the CAVC, which is thoroughly familiar with the veterans statutes and regulations. See Smith, 214 F.3d at 1333. If we decide an issue for the first time on appeal, however, we must do so without knowing the CAVC’s opinion on the issue. Moreover, when we agree to consider an issue newly raised on appeal, the other party may be surprised to its detriment, and the record may not contain all evidence considered by the parties to be relevant to the issue. See id. These considerations have even more weight when the party raising the new issue on appeal took inconsistent or contrary positions before the CAVC, as Ms. Forshey did here.